     Case 2:19-cv-11149-LMA-DMD Document 114 Filed 05/20/20 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

REC MARINE LOGISTICS, LLC                                               CIVIL ACTION

VERSUS                                                                  NO. 19-11149

DEQUINCY R. RICHARD                                                     SECTION: I (3)

                                        SCHEDULING ORDER
                                  (Pursuant to this Court's minute entry1)


       Motions in limine regarding the admissibility of expert testimony, shall be filed and served

in sufficient time to permit hearing thereon no later than Wednesday, September 2, 2020. This

Section adheres to Local Rule 78.1E regarding oral argument on motions. Motions in limine

not concerned with the admissibility of expert testimony shall be filed fifteen working days before

trial and responses thereto shall be filed ten working days before trial. Any other motion deadlines

set forth in the previous scheduling order2 are not extended. Motions filed in violation of this Order

shall be deemed waived unless good cause is shown.

           Except for the additional rule 30(b)(6) deposition ordered by the U.S. Magistrate Judge3,

the only future depositions that may be taken are those of previously designated physicians. Any

such depositions shall be completed no later than Friday, August 14, 2020.

       Any additional medical expert reports of previously designated physicians, not yet provided,

shall be provided on a date agreed upon by all parties, or in the event of disagreement, as ordered

by the U.S. Magistrate Judge.


       1
            Rec. Doc. No. 113
       2
            Rec. Doc. No. 12
       3
            Rec. Doc. No. 93
      Case 2:19-cv-11149-LMA-DMD Document 114 Filed 05/20/20 Page 2 of 3



       Counsel for the parties shall file in the record and serve upon their opponents a list of all

witnesses who may or will be called to testify at trial and all exhibits which may or will be used at

trial not later than Friday, July 31, 2020.

       The Court will not permit any witness, expert or fact, to testify or any exhibits to be used

unless there has been compliance with this Order as it pertains to the witness and/or exhibits,

without an order to do so issued on motion for good cause shown.

       IT IS ORDERED THAT COUNSEL FOR THE PLAINTIFF CONTACT THE

ASSIGNED MAGISTRATE JUDGE SIX WEEKS PRIOR TO THE PRETRIAL

CONFERENCE DATE FOR THE PURPOSE OF SCHEDULING A SETTLEMENT

CONFERENCE WHICH SHOULD BE HELD NO LESS THAN TWO WEEKS PRIOR TO

THE PRETRIAL CONFERENCE.

       A Final Pretrial Conference will be held on Tuesday, September 29, 2020, at 2:00 p.m.

Counsel will be prepared in accordance with the final Pretrial Notice attached. Notwithstanding the

attached Pretrial Notice, pretrial orders are to be filed electronically by 4:30 p.m. on a day that

allows one full work day prior to the conference, excluding Saturdays, Sundays and holidays (i.e.,

if the conference is set for 10:00 a.m. Friday, it must be filed electronically by 4:30 p.m. Wednesday.

If the conference is set on Monday, the pre-trial order must be filed electronically on Thursday by

4:30 p.m.). THE PRETRIAL ORDER SUBMITTED TO THE COURT MUST BE DOUBLE

SPACED AND SIGNED BY ALL COUNSEL.

       Trial will commence the week beginning Monday, October 26, 2020, at 8:30 a.m. before

the District Judge with a jury. Attorneys are instructed to report for trial no later than 30 minutes

prior to this time. The starting time on the first day of a jury trial may be delayed or moved up

because of jury pooling. Trial is estimated to last 4 days.
     Case 2:19-cv-11149-LMA-DMD Document 114 Filed 05/20/20 Page 3 of 3



       Deadlines, cut-off dates, or other limits fixed herein may only be extended by the Court upon

timely motion filed in compliance with Local Rules and upon a showing of good cause.

Continuances will not normally be granted.


                                                     LANCE M. AFRICK
                                                     UNITED STATES DISTRICT JUDGE

                                                     Issued for the Court:

                                                     By:     Bridget Gregory
                                                             Case Manager
                                                             589-7752


COPY TO: MAGISTRATE JUDGE
